Citation Nr: 0629978	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-03 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative changes at L5-S1 with degenerative 
joint disease at L3-4, L4-5.

2.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative changes at the glenohumeral and 
acromioclavicular joints, right, with radiculopathy, to 
include entitlement to an evaluation in excess of 20 percent 
from January 1, 2002, to February 23, 2005.

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease with reversal of normal 
lordosis, cervical spine, with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from May 1973 to December 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2006, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A transcript of the 
hearing is of record.

The issues of entitlement to an initial evaluation in excess 
of 30 percent for degenerative changes at the glenohumeral 
and acromioclavicular joints, right, with radiculopathy, to 
include entitlement to an evaluation in excess of 20 percent 
from January 1, 2002, to February 23, 2005, and entitlement 
to an initial evaluation in excess of 20 percent for 
degenerative disc disease with reversal of normal lordosis, 
cervical spine with headaches are addressed in the Remand 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will provide notification when any further action is required 
on the part of the appellant.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected 
postoperative changes at L5-S1 with degenerative joint 
disease at L3-4, L4-5, is characterized by flexion limited to 
60 degrees, extension to 15 degrees, lateral flexion to 18 
degrees, and rotation to 30 degrees.

CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 20 
percent for postoperative changes at L5-S1 with degenerative 
joint disease at L3-4, L4-5, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40-4.42, 4.45, 4.71a; Diagnostic Codes 5293, 5295 (2002), 
effective prior to September 23, 2002; Diagnostic Code 5293 
(2003), effective as of September 23, 2002; Diagnostic Codes 
5235 to 5243 (2006), effective September 26, 2003.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In 
the present case, this was done with the issuance of an 
August 2001 letter prior to the December 2001 rating 
decision.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In the August 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002). 

The Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the RO 
provided him with notice consistent with this requirement in 
May 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula where such criteria apply, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a); 38 C.F.R. §§ 4.2, 4.6.

The veteran's back disability was most recently rated as 20 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5242 (2006).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease, 
including intervertebral disc syndrome, including DC 5293.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293(2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (now codified at 38 C.F.R. § 
4.71a, DCs 5235-5243 (2006)), which changes became effective 
on September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.114 (2005).

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the December 2003 statement of 
the case, described above.  Thus, the Board finds that we may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Initially, the Board notes that the veteran has never been 
diagnosed with intervertebral disc syndrome.  Therefore, the 
criteria associated with that disability, either before or 
after they were amended, are not for application herein.

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006) provides that 
arthritis, established by X-ray findings, is to be rated 
under the limitation of motion code applicable to the 
specific joint involved.  DC 5010 itself does not provide for 
a rating in excess of 20 percent.  Id.

Under 38 C.F.R. § 4.71a, DC 5292, a 20 percent disability 
rating is warranted for moderate limitation of motion, and 40 
percent disability for severe limitation of motion of the 
lumbar spine.

The August 2001 VA examination report shows the veteran's 
forward flexion of the lumbar spine was to 60 degrees.  
Backward extension was to 15 degrees, with stated pain at the 
end of both motions.  Lateral motion was to 18 degrees 
bilaterally with the complaint of pain at the end of each 
motion.  Rotation bilaterally was to 30 degrees, also with 
stated pain at the end of each motion.  This is the only 
evidence of record pertaining to the limitation of motion of 
the veteran's lumbar spine.  While this demonstrates some 
limited motion, it does not rise to the level of severe, as 
the veteran is still able to flex to 60 degrees and extend to 
15 degrees.  Therefore, a higher disability rating under 
these criteria is not warranted.

Under 38 C.F.R. § 4.71a, DC 5295, lumbosacral strain is rated 
as 20 percent disabling with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position and is rated 40 percent disabling when 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In evaluating the veteran's disability, the Board finds that 
none of the evidence of record shows the veteran has 
demonstrated the symptoms associated with a 40 percent rating 
with regard to his lumbar spine disability.  There is no 
evidence in any of the medical records, including the August 
2001 and February 2005 VA examination reports, that the 
veteran exhibited listing of the whole spine to the opposite 
side, or a positive Goldthwaite's sign.  In addition, while 
he was limited to 60 degrees of flexion, this does not 
represent marked limitation of forward bending in a standing 
position.  Furthermore, while the August 2001 VA examination 
showed some limited lateral motion, it did not, nor did any 
of the other medical evidence of record, show loss of lateral 
motion.  Finally, while August 2001 and February 2005 X-rays 
showed degenerative changes of the lumbar spine, they did not 
show narrowing or irregularity of joint space, and there was 
no evidence of abnormal mobility on forced motion.  
Therefore, an increased disability evaluation is not 
warranted under DC 5295.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for the General Rating Formula for Diseases and 
Injuries of the Spine (Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine.....30%

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Here, the Board finds that an increased rating to 30 percent 
is not warranted because the veteran's forward flexion of the 
cervical spine is not limited to 15 degrees or less, nor has 
he demonstrated favorable ankylosis of the entire cervical 
spine.  Indeed, it is not the veteran's cervical spine that 
is at issue here.

In addition, an increase to a 40 percent disability rating is 
not warranted, because none of the medical evidence of record 
shows forward flexion of the thoracolumbar spine limited to 
30 degrees.  As noted before, at its most limited, the 
veteran's flexion was measured at 60 degrees.  Moreover, 
there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine.  Therefore, an increase to 40 percent 
under these revised regulations is not warranted.

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected lumbar spine disability are contemplated in 
the 20 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned.  Specifically, the Board 
notes that the August 2001 VA examiner indicated that all 
range of motion values included pain at the endpoint.  
Therefore, pain was not shown to limit the veteran's function 
any more than the values stated during the examination.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder have been considered 
by the Board in this case, because of the amendments which 
occurred during the pendency of the veteran's claim, and 
under the General Counsel opinions which require us to apply 
the old criteria despite their having been rescinded.  In any 
future claims and adjudications, the RO will apply only the 
amended rating criteria, and will consider evidence developed 
after the present claim.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an increased 
rating for the veteran's postoperative changes at L5-S1 with 
degenerative joint disease at L3-4,L4-5, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in August 2001, has his 
service-connected disability, postoperative changes at L5-S1 
with degenerative joint disease at L3-4, L4-5, been more 
disabling than as currently rated under this decision.


ORDER

An initial evaluation in excess of 20 percent for 
postoperative changes at L5-S1 with degenerative joint 
disease at L3-4, L4-5, is denied.


REMAND

As noted above, the veteran testified at a hearing before the 
undersigned in June 2006.  He indicated that he had undergone 
surgery on his right shoulder the week before.  Due to this 
recent change in the veteran's condition, the Board finds 
that a remand is necessary to obtain more recent records 
regarding the veteran's right shoulder disability.  In 
addition, if the added medical records reveal a need, the 
veteran should be scheduled for an additional VA examination 
to determine the current level of disability associated with 
his right shoulder.

With regard to the veteran's claim of entitlement to an 
increased initial evaluation for his cervical spine 
disability, the Board notes that the veteran testified in 
June 2006 that his primary care physician, Dr. P.R., 
participated in his care for this disorder.  A review of the 
claims file reveals that records from Dr. R have not been 
requested or obtained.  Therefore, on remand, the RO should 
seek a release from the veteran and, if obtained, request 
these medical records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
information regarding the details of his 
recent right shoulder injury.  Then, with 
appropriate authorization, obtain the 
medical records associated with the 
veteran's right shoulder surgery, and 
undertake any additional development 
deemed necessary, to include scheduling 
the veteran for a VA examination, if the 
added evidence warrants it.

2.  Ask the veteran to provide contact 
information and dates of treatment 
regarding his cervical spine disability 
with Dr. P.R.  Assuming the veteran 
provides a release as to these records, 
request those records and, if obtained, 
associate them with the claims file.

3.  The RO should then readjudicate the 
veteran's claims of entitlement to 
increased initial evaluations for the 
right shoulder and cervical spine 
disabilities.  If any benefits sought on 
appeal remain denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the April 
2005 SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


